259 Ga. 536 (1989)
384 S.E.2d 630
MILES et al.
v.
COLLINS.
S89A0536.
Supreme Court of Georgia.
Decided September 29, 1989.
Reconsideration Denied November 8, 1989.
A. G. Wells, Jr., for appellants.
*537 Michael J. Bowers, Attorney General, David A. Runnion, Senior Assistant Attorney General, for appellee.
SMITH, Justice.
The appellants filed an appeal in the Superior Court of Bryan County seeking relief from a tax assessment and demand made by appellee Marcus E. Collins, Revenue Commissioner of the State of Georgia (Revenue Department). The appellant's motion for summary judgment was denied and the appellee's motion for summary judgment was granted. The appellants filed a direct appeal to this Court, and the Revenue Department filed a motion to dismiss for failure to file a discretionary application. We dismiss.
Appeals from decisions of superior courts reviewing decisions of state administrative agencies must come to the appellate courts of this state by way of application. OCGA § 5-6-35 (a) (1). This Court has recognized that a revenue department assessment is a decision of a state administrative agency within the meaning of OCGA § 5-6-35 (a) (1), and an application must be filed. Plantation Pipe Line Co. v. Strickland, 249 Ga. 829 (294 SE2d 471) (1982); Wheeler v. Strickland, 248 Ga. 85 (281 SE2d 556) (1981). The appellants failed to file an application for discretionary appeal; therefore, this direct appeal must be dismissed.
Appeal dismissed. All the Justices concur.